UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

) .
SAINT VINCENT INDIANAPOLIS ) SEP 2 g 2015
HOSPITAL, ) Clerk U 8 Districts. 3
- - - ankr
) Courts for the District of Colil‘riigi’a
Plaintiff, )
)
v. ) Case No 1:13-cv-01768—RDM
)
KATHLEEN SEBELIU S, SECRETARY, )
US. DEPARTMENT OF HEALTH AND )
HUMAN SERVICES )
)
Defendant. )
)
93%

Plaintiff Saint Vincent Hospital and Health Care Center, Inc, (“plaintiff”) ﬁled suit against
Defendant Kathleen Sebelius, Secretary of the Department of Health and Human Services
(“defendant”), alleging agency error in limiting the scope of administrative review to issues
identiﬁed by providers in cost reports under the Medicare program established by Title XVIII of
the Social Security Act, as amended. Compl, ECF No. 1. Defendant ﬁled an answer, generally
denying all factual allegations and referring the Court to statute and relevant case law for
interpretations of legal points raised in the complaint. Answer, ECF No. 11. Plaintiff then ﬁled
this motion for Summary Judgment. Mot. Summ. J ., ECF No. 17. Defendant ﬁled a cross motion
for summary judgment and memorandum in support of summary judgment and in opposition to
plaintiff’s motion for summary judgment. Cross-Mot. Summ. J ., ECF No. 18, Mem. Supp. Mot.
Summ. J Opp’n Pl.’s Mot. Summ. J., ECF No. 18-1. Plaintiff then ﬁled a reply in opposition.
Reply Opp’n Mot. Summ. J., ECF No. 20. Lastly, defendant ﬁled a reply. Reply Opp’n. Mot.

Summ. J. Combined Opp’n. Pl.’s Mot. Summ. 1., ECF No. 23.

Upon consideration of the above referenced ﬁlings and for reasons given in the
memorandum opinion issued this date, it is hereby:

ORDERED that plaintiffs motion for summary judgment is denied;

ORDERED that defendant’s cross-motion for summary judgment is granted;

ORDERED that the Secretary’s ﬁnal decision dismissing plaintiff’ s PRRB appeal for lack
of jurisdiction is affirmed; and

ORDERED that plaintiffs complaint is dismissed with prejudice.

SO ORDERED.

DATED: September 29, 2015 

Royce C. Lamberth
United States District Judge